Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Information Disclosure Statement
The information disclosure (IDS) submitted on 07/25/2022 was filed after the mailing date of the Non-Final on 05/25/2022. The submission is in compliance with the provisions of 37 CFR 1.97 (a statement was made). Accordingly, the IDS has been considered by the examiner.

	
Response to Amendments  
The amendment filed on 08/24/2022 has been entered. Claims 1 – 2 have been cancelled. Claims 10 – 21 are newly added and find support in at least [0034, 0038, 0040, 0053,] and original claims. Claims 7 – 9 remain withdrawn. Therefore, claims 3 – 6 and 10 – 21 are under examination.
Applicant’s amendments have overcome the previous rejection of;
Claims 1 and 6 under 102 in view of Toyo (JPS4809965)
Claims 1 and 6 under 102 in view of Frehn (US 3,967,935)

Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 – 6, 10 – 12, 14 – 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 3,999,952) in further of view of Frehn (US 3,967,935) as evidenced by CRC Material Science and Engineering Handbook (cited in the OA of 05/25/22) and Azo Materials (cited in the OA of 05/25/22)

Regarding claim 3, Kondo teaches a compact sintered article containing multiple boride powder containing iron [Title]. Kondo teaches that the iron based multiple boride powder [Col 1, line 63 – 66] can be formed in a prepared sintered body and then re-grinded to be added with additional powder to form another compact (meeting the claimed limitation of Fe-based sintered body) [Col 5, line 34 – 39]. Kondo teaches an example in which multiple boride powder containing iron powder is mixed with a titanium powder, TiC powder (meeting the claimed limitation of a dispersion phase containing TiC), and low carbon steel powder, and are then ball milled together and then compacted at 3 ton/cm2 and sintered at 1300°C [Example 8].
Kondo teaches that powder are grinded to a size of 20 microns or less and then compacted and sintered [Col 3, line 1 – 20], which overlaps with the claimed range of the size of the hard phase (wherein TiC is interpreted as the hard phase having a width of not more than 1.0 µm).

While Kondo does not explicitly teach that the TiC formed is ring shaped, Kondo shows in Example 5, that when the multiple boride powder containing iron powder is heated at 1300°C, it forms Fe2B and TiB2 [Example 5], which is the sintering temperature of Example 8. Furthermore, Example 8 of Kondo includes a low carbon steel powder, that is, carbon is present in the powder mixture as well. Finally, Kondo teaches a hot isostatic pressing [Col 5, line 62 – 67] at a temperature (1300°C) and pressure (3 tom/cm2 (~300 MPa)), that is highly similar to that described in [0051] of the specification (and withdrawn claim 7). That is, Kondo teaches the presence of TiB2 and C at a temperature pressure similar to the instant invention and therefore, there is a reasonable expectation to a person of ordinary skill in the art that ring shaped or ring-like shaped TiC would form during Example 8 of Kondo.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case process, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Kondo does not explicitly teach that the sintered compact contains a matrix containing alpha-iron.  
Frehn teaches a corrosion and wear resistant steel sintered alloy [Title]. Frehn teaches titanium carbide is mixed with metal powders and grinded to a size of 3 microns or less and then compacted and sintered [Col 3, line 1 – 20]. Frehn teaches that the matrix is ferritic (i.e. alpha – iron) and teaches that ferritic matrix allows for a compact that is more machinable [Col 2, line 25 – 32].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken multi-boride powder of Kondo and combined it with the completely ferritic steel matrix (alpha-iron) as taught by Frehn. As disclosed in the Frehn the ferrite allows for the sintered compact containing hard particles to be more machinable. 
In regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 5, Kondo in view of Frehn teaches the invention as applied above in claim 3. Kondo shows in Example 5, that when the multiple boride powder containing iron powder is heated at 1300°C, it forms Fe2B and TiB2 [Example 5], which is the sintering temperature of Example 8. 

Regarding claim 6, Kondo in view of Frehn teaches the invention as applied above in claim 3. Kondo teaches that the hardness of the final compact is 88 HRa (~68 HRC) [Example 8], which falls within the claimed range. 
Furthermore, while Kondo does not explicitly teach the thermal conductivity, given that the multiple boride powder contains a majority iron which has a thermal conductivity of 74.475 W/[m*K], which is mixed with molybdenum, which has a thermal conductivity of 138 W/[m*K] and chromium, which has a thermal conductivity of 69.1 W/[m*K], as evidenced by AZO materials, there is a reasonable expectation to a person of ordinary skill in the art that the material of Kondo would have a thermal conductivity of not less than 40 W/[m*K].
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition, a prima facie case of obviousness or anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). 

Regarding claim 10, Kondo in view of Frehn teaches the invention as applied above in claim 3. Wherein Kondo shows that the hard phase multi-boride powder can be included down to 40% weight and up (i.e. 60% or less of matrix powder), which overlap with the claimed range of the matrix content (60% or more) [Col 8, example 9]. Frehn teaches that the steel matrix is completely ferritic [Col 1, line 35] (i.e. 0% cementite), falling within the claimed range of claim 10 regarding cementite. 

Regarding claim 11, Kondo in view of Frehn teaches the invention as applied above in claim 3. Frehn also teaches that the iron content of completely ferritic steel alloy (i.e. matrix) is present in a range of 36 – 79 weight% (calculated based on other elements ranges [Col 1, line 36 – 48]), which overlaps with the claimed range of claim 11. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 12, Kondo in view of Frehn teaches the invention as applied above in claim 3. Frehn teaches that copper and silicon are optional elements (i.e. 0 wt%), which falls within the claimed range [Col 1, line 39, 43] 

Regarding claim 14, Kondo in view of Frehn teaches the invention as applied above in claim 5. Wherein Kondo shows that the hard phase multi-boride powder can be included down to 40% weight [Example 9] and up [Example 4,5, and 8], which falls within the claimed range of the sub-phase, and wherein Fe2B and TiB2 would be expected to have a higher hardness the ferritic iron. 


Regarding claim 4, Kondo teaches a compact sintered article containing multiple boride powder containing iron [Title]. Kondo teaches that the iron based multiple boride powder [Col 1, line 63 – 66] can be formed in a prepared sintered body and then re-grinded to be added with additional powder to form another compact (meeting the claimed limitation of Fe-based sintered body) [Col 5, line 34 – 39]. Kondo teaches an example in which multiple boride powder containing iron powder is mixed with a titanium powder, TiC powder (meeting the claimed limitation of a dispersion phase containing TiC), and low carbon steel powder, and are then ball milled together and then compacted at 3 ton/cm2 and sintered at 1300°C [Example 8].
Kondo teaches that powder are grinded to a size of 20 microns or less and then compacted and sintered [Col 3, line 1 – 20], which overlaps with the claimed range of the size of the hard phase (wherein TiC is interpreted as the hard phase having a width of not more than 1.0 µm).

Kondo does not explicitly teach that the sintered compact contains a matrix containing alpha-iron.  
Frehn teaches a corrosion and wear resistant steel sintered alloy [Title]. Frehn teaches titanium carbide is mixed with metal powders and grinded to a size of 3 microns or less and then compacted and sintered [Col 3, line 1 – 20]. Frehn teaches that the matrix is ferritic (i.e. alpha – iron) and teaches that ferritic matrix allows for a compact that is more machinable [Col 2, line 25 – 32].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken multi-boride powder of Kondo and combined it with the completely ferritic steel matrix (alpha-iron) as taught by Frehn. As disclosed in the Frehn the ferrite allows for the sintered compact containing hard particles to be more machinable. 
In regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 15, Kondo in view of Frehn teaches the invention as applied above in claim 4. Kondo shows in Example 5, that when the multiple boride powder containing iron powder is heated at 1300°C, it forms Fe2B and TiB2 [Example 5], which is the sintering temperature of Example 8. 

Regarding claim 16, Kondo in view of Frehn teaches the invention as applied above in claim 4. Kondo teaches that the hardness of the final compact is 88 HRa (~68 HRC) [Example 8], which falls within the claimed range. 
Furthermore, while Kondo does not explicitly teach the thermal conductivity, given that the multiple boride powder contains a majority iron which has a thermal conductivity of 74.475 W/[m*K], which is mixed with molybdenum, which has a thermal conductivity of 138 W/[m*K] and chromium, which has a thermal conductivity of 69.1 W/[m*K], as evidenced by AZO materials, there is a reasonable expectation to a person of ordinary skill in the art that the material of Kondo would have a thermal conductivity of not less than 40 W/[m*K].
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition, a prima facie case of obviousness or anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). 

Regarding claim 17, Kondo in view of Frehn teaches the invention as applied above in claim 4. Wherein Kondo shows that the hard phase multi-boride powder can be included down to 40% weight and up (i.e. 60% or less of matrix powder), which overlap with the claimed range of the matrix content (60% or more) [Col 8, example 9]. Frehn teaches that the steel matrix is completely ferritic [Col 1, line 35] (i.e. 0% cementite), falling within the claimed range of claim 17 regarding cementite. 

Regarding claim 18, Kondo in view of Frehn teaches the invention as applied above in claim 4. Frehn also teaches that the iron content of completely ferritic steel alloy (i.e. matrix) is present in a range of 36 – 79 weight% (calculated based on other elements ranges [Col 1, line 36 – 48]), which overlaps with the claimed range of claim 18. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 19, Kondo in view of Frehn teaches the invention as applied above in claim 4. Frehn teaches that copper and silicon are optional elements (i.e. 0 wt%), which falls within the claimed range [Col 1, line 39, 43] 

Regarding claim 21, Kondo in view of Frehn teaches the invention as applied above in claim 15. Wherein Kondo shows that the hard phase multi-boride powder can be included down to 40% weight [Example 9] and up [Example 4,5, and 8], which falls within the claimed range of the sub-phase, and wherein Fe2B and TiB2 would be expected to have a higher hardness the ferritic iron. 




Claims 4 and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Frehn (US 3,967,935) in further of view of Kondo (US 3,999,952) as evidenced by CRC Material Science and Engineering Handbook (cited in the OA of 05/25/22) and Azo Materials (cited in the OA of 05/25/22)

Regarding claims 4 and 16, Frehn teaches a corrosion and wear resistant steel sintered alloy (meeting the claimed limitation of an Fe-based sintered alloy) [Title]. Frehn teaches titanium carbide is mixed with metal powders and grinded to a size of 3 microns or less and then compacted and sintered [Col 3, line 1 – 20]. Frehn teaches that the matrix is purely ferritic (i.e. alpha – iron) (meeting the claimed limitation of a matrix containing alpha-iron and dispersion phase containing titanium carbide). Frehn teaches titanium carbide is mixed with metal powders and grinded to a size of 3 microns or less and then compacted and sintered [Col 3, line 1 – 20], which overlaps with the claimed range of the hard phase (wherein TiC is interpreted as the hard phase).

Frehn further teaches that the hardness of the material can reach 52 HRc, which falls within the claimed range of claim 16. Furthermore, while Frehn does not explicitly teach the thermal conductivity, given that the iron-based material comprises approximately 38 wt% of iron which has a thermal conductivity of 74.475 W/[m*K] at room temperature, as evidenced by the CRC Material Science and Engineering Handbook, and approximately 28% of chromium, which has a thermal conductivity of 69.1 W/[m*K], as evidenced by AZO materials, there is a reasonable expectation to a person of ordinary skill in the art that the material of Frehn would have a thermal conductivity of not less than 40 W/[m*K].
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition, a prima facie case of obviousness or anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). 
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claims 17 – 18, Frehn teaches the invention as applied above in claim 4. Frehn teaches that the steel matrix is completely ferritic [Col 1, line 35] (i.e. 0% cementite), falling within the claimed range of claim 17 regarding cementite. Frehn also teaches that the ferritic matrix is present in a range of 40 – 80 weight%, which overlaps with the claimed range of claim 17. Frehn also teaches that the iron content of completely ferritic steel alloy (i.e. matrix) is present in a range of 36 – 79 weight%, which overlaps with the claimed range of claim 18 (calculated based on other elements ranges [Col 1, line 36 – 48]). Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claims 19, Frehn teaches the invention as applied above in claim 4. Frehn teaches that copper and silicon are optional elements (i.e. 0 wt%), which falls within the claimed range [Col 1, line 39, 43] 


Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Frehn (US 3,967,935), as applied to claim 4 above, in further of view of Kondo (US 3,999,952)

Regarding claims 15 and 21, Frehn teaches the invention as applied above in claim 4. Frehn does not teach that Fe2B or TiB2 is present in the dispersion phase. Frehn teaches that up to 50 wt% of titanium carbide can be replaced [Col 1, line 53 – 55]. 

Kondo teaches a compact sintered article containing multiple boride powder containing iron [Title]. Kondo teaches that the inclusion of multiple borides (including titanium boride] improves the hardness, melting point, corrosion resistance, and oxidation resistance of the boride powder, which can be incorporated into the final sintered compact [Col 2, line 33 – 45] and that they can help reduce the specific weight and cost of traditional cemented carbide enhanced steels [Col 1, line 10 – 35]. 
Kondo teaches that the multiple boride powder containing iron particles can be formed in a prepared sintered body and then re-grinded to be added with additional powder to form another compact [Col 5, line 34 – 39] in which the compact has both high hardness and higher strength [Col 5, line 20 – 23]. Kondo teaches an example in which multiple boride powder containing iron powder is mixed with a titanium powder, TiC powder, and low carbon steel powder, and are then ball milled together [Example 8] and shows in Example 5, that when the multiple boride powder containing iron powder is heated at 1300°C, it forms Fe2B and TiB2 [Example 5]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the corrosion and wear resistant steel sintered alloy of Frehn and substituted up to 50 wt% of titanium carbide, which overlaps with the claimed range of claim 21, with the iron-based multiple boride powder of Kondo. As taught by Kondo, the inclusion of such powder results in improved hardness, melting point, corrosion resistance, and oxidation resistance into the final sintered compact [Col 2, line 33 – 45], and reduces the specific weight of the compact by replacing cemented carbide. Furthermore, as shown by Kondo, when said multiple boride powder containing iron powder is heated to 1300°C (which is the sintering temperature of Frehn), the formation of Fe2B and TiB2 occurs (meeting the claimed limitation of claim 5 of a dispersion phase containing Fe2B and TiB2). Wherein TiB2 and Fe2B are harder than the ferritic matrix of Frehn.
Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).



Claims 3 – 6, 11 – 16 and 18 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JPH11323401, using espacenet translation, cited in the action of 05/25/2022) in view of Frehn (US 3,967,935) as evidenced by CRC Material Science and Engineering Handbook (cited in the OA of 05/25/22) and Azo Materials (TiB2)

Regarding claims 3 and 5 and 12 – 13, Kobayashi teaches a sintered hard material comprising 50% or more of TiB2 with the remainder being iron (meeting iron-based sintered compact)(meeting the claimed limitation of claim 12), wherein the iron is interpreted as the matrix (meeting the claimed Fe as a main component) [0005]. Kobayashi teaches that iron powder and TiB2 powder (meeting the limitation of claim 5) submicron in size are mixed and compacted and sintered in a graphite mold [0017]. While Kobayashi does not explicitly teach a hard phase containing TiC formed in a ring or ring-like shape in a width of 1.0 µm or less, that the surface is harder than an inside portion (claim 13), or that the Fe2B is present (claim 5), Kobayashi teaches a substantially similar method of making include including mixing Fe and TiB2 powder, and sintering in a graphite crucible at 800 – 1200°C (and 1000°C specifically) [0011, 0013, 0017], to instant invention [0044 and 0048 – 0049].
Therefore, there is a reasonable expectation to a person of ordinary skill in the art that Kobayashi would possess TiC in a ring or ring-like shape in a width of 1.0 µm or less, that the surface would be harder than the inner portion, given the reaction with the graphite crucible, and that Fe2B would be present. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and process, a prima facie case of obviousness or anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))
Kobayashi does not explicitly teach that the iron is alpha-iron.

Frehn teaches a corrosion and wear resistant steel sintered alloy [Title]. Frehn teaches titanium carbide is mixed with metal powders and grinded to a size of 3 microns or less and then compacted and sintered [Col 3, line 1 – 20]. Frehn teaches that the matrix is completely ferritic (i.e. alpha – iron) and teaches that ferritic matrix allows for a compact that is more machinable [Col 2, line 25 – 32].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken sintered hard material of Kobayashi and controlled the iron remaining portion to be ferritic iron (alpha-iron) as taught by Frehn. As disclosed in the Frehn the ferrite allows for the sintered compact containing hard particles to be more machinable. 
In regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 6, Kobayashi in view of Frehn teaches the invention as applied in claim 3. Wherein the hardness of a molded product of Kobayashi is 1000 HV or more (~66 HRc) which falls within the claimed range [0017]. Further, given that the overlapping sintered material is approximately 50 wt% of iron which has a thermal conductivity of 74.475 W/[m*K] at room temperature, as evidenced by the CRC Material Science and Engineering Handbook, and approximately 50% wt of TiB2 which has a thermal conductivity of 25 W/m-K, as evidenced by Azo Materials, there is a reasonable expectation to a person of ordinary skill in the art that the sintered hard material would have a thermal conductivity greater than 40 (i.e. weighted thermal conductivity is ~49.738 W/m-K).

Regarding claim 11, Kobayashi in view of Frehn teaches the invention as applied in claim 3. Wherein the matrix would be approximately 100% iron given that iron is used as the remainder to TiB2 [0017], and Frehn teaches using completely ferritic steel matrix [Col 2, line 25 – 32].

Regarding claim 14, Kobayashi in view of Frehn teaches the invention as applied in claim 3. Wherein the first phase (TiB2) would account for approximately 50 wt% of the sintered hard material [0005], which falls within the claimed range. Furthermore, there is a reasonable expectation that TiB2 and Fe2B would have a hardness greater than alpha-iron, given that these are the first and second sub-phases of the instant invention. 


Regarding claims 4, 15, and 19 – 20, Kobayashi teaches a sintered hard material comprising 50% or more of TiB2 with the remainder being iron (meeting iron-based sintered compact)(meeting the claimed limitation of claim 19), wherein the iron is interpreted as the matrix (meeting the claimed Fe as a main component) [0005]. Kobayashi teaches that iron powder and TiB2 powder (meeting the limitation of claim 15) submicron in size are mixed and compacted and sintered in a graphite mold [0017]. While Kobayashi does not explicitly teach a hard phase containing TiC formed in a width of 1.0 µm or less, that the surface is harder than an inside portion (claim 20), or that the Fe2B is present (claim 15), Kobayashi teaches a substantially similar method of making include including mixing Fe and TiB2 powder, and sintering in a graphite crucible [0011, 0013, 0017], to instant invention [0044 and 0048 – 0049].
Therefore, there is a reasonable expectation to a person of ordinary skill in the art that Kobayashi would possess TiC in a width of 1.0 µm or less, that the surface would be harder than the inner portion, given the reaction with the graphite crucible, and that Fe2B would be present. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and process, a prima facie case of obviousness or anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))
Kobayashi does not explicitly teach that the iron is alpha-iron.

Frehn teaches a corrosion and wear resistant steel sintered alloy [Title]. Frehn teaches titanium carbide is mixed with metal powders and grinded to a size of 3 microns or less and then compacted and sintered [Col 3, line 1 – 20]. Frehn teaches that the matrix is ferritic (i.e. alpha – iron) and teaches that ferritic matrix allows for a compact that is more machinable [Col 2, line 25 – 32].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken sintered hard material of Kobayashi and controlled the iron remaining portion to be ferritic iron (alpha-iron) as taught by Frehn. As disclosed in the Frehn the ferrite allows for the sintered compact containing hard particles to be more machinable. 
In regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 16, Kobayashi in view of Frehn teaches the invention as applied in claim 4. Wherein the hardness of a molded product of Kobayashi is 1000 HV or more (~66 HRc) which falls within the claimed range [0017]. Further, given that the overlapping sintered material is approximately 50 wt% of iron which has a thermal conductivity of 74.475 W/[m*K] at room temperature, as evidenced by the CRC Material Science and Engineering Handbook, and approximately 50% wt of TiB2 which has a thermal conductivity of 25 W/m-K, as evidenced by Azo Materials, there is a reasonable expectation to a person of ordinary skill in the art that the sintered hard material would have a thermal conductivity greater than 40 (i.e. weighted thermal conductivity is ~49.738 W/m-K).

Regarding claim 18, Kobayashi in view of Frehn teaches the invention as applied in claim 4. Wherein the matrix would be approximately 100% iron given that iron is used as the remainder to TiB2 [0017], and Frehn teaches using completely ferritic steel matrix [Col 2, line 25 – 32].

Regarding claim 21, Kobayashi in view of Frehn teaches the invention as applied in claim 4. Wherein the first phase (TiB2) would account for approximately 50 wt% of the sintered hard material [0005], which falls within the claimed range. Furthermore, there is a reasonable expectation that TiB2 and Fe2B would have a hardness greater than alpha-iron, given that these are the first and second sub-phases of the instant invention. 


Response to Arguments
Applicant's amendments filed 08/24/2022 have overcome the previous rejections of;
Claims 1 and 6 under 102 in view of Toyo (JPS4809965)
Claims 1 and 6 under 102 in view of Frehn (US 3,967,935)

Applicant’s arguments filed 08/24/2022, regarding Frehn and Kondo, have been fully considered but they are not persuasive. 
	Applicant argues that the TiC particles of Frehn or Kondo does not correspond to the hard phase because the starting particle size of the TiC particles of Frehn or Kondo does not correspond to the size of the produced phase. The examiner respectfully disagrees. The TiC particles are added in a size that overlaps with the claimed inventions “hard phase”. The products of Frehn and Kondo are produced by sintering and the TiC particles would not be expected to grow or change in size given TiC high melting point (~3100°C). Therefore, it would be expected that the final TiC size would be substantially the same size as the starting TiC particle size. Furthermore, applicant’s arguments that the method of Kondo and the instant invention are substantially different from each other because Kondo teaches sintering for 2 hours while the instant invention states the period of time is 0-600 seconds, is not found persuasive. While Kondo sinters for longer, the instant invention nor the remarks provide evidence that sintering for longer than 600 seconds would not result in a reaction of TiB2 and C. 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN101525716 – FeAl intermetallic based alloy with TiB2, sintered in graphite crucible

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735